                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA


CONOCOPHILLIPS ALASKA, INC.,

                    Plaintiff,

             v.

FORREST WRIGHT; AMANDA
WRIGHT; NATHAN KEAYS; KELLY
KEAYS; ECO EDGE ARMORING,                  Case No. 3:19-cv-00311-SLG
LLC; DAVID BENEFIELD; WRIGHT
CAPITAL INVESTMENTS, LLC; and              Lead Case
DB OILFIELD SUPPORT
SERVICES,

                    Defendants.


CONOCOPHILLIPS ALASKA, INC.,

                    Plaintiff,

             v.

FORREST WRIGHT; AMANDA                     Case No. 3:20-cv-00072-SLG
WRIGHT; DAVID BENEFIELD;
WRIGHT CAPITAL INVESTMENTS,
LLC; and DB OILFIELD SUPPORT
SERVICES,

                    Defendants.


     ORDER REGARDING CONOCOPHILLIPS’ FUNDS – KELLY KEAYS

      At Docket 69, Plaintiff ConocoPhillips Alaska, Inc. (“ConocoPhillips”) and
Defendant Kelly Keays (“Ms. Keays”) (together with ConocoPhillips, “the
Parties”), filed a stipulation in which they agreed to the entry of an order that
incorporated the terms of their agreement. Good cause being shown, IT IS



        Case 3:19-cv-00311-SLG Document 74 Filed 05/08/20 Page 1 of 2
ORDERED that the terms of the Parties’ stipulation at Docket 69 are APPROVED
and IT IS SO ORDERED.
       DATED this 8th day of May, 2020 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




Case No. 3:19-cv-00311-SLG, ConocoPhillips Alaska, Inc., v. Wright, et al.
Order re Stipulation Regarding ConocoPhillips’ Funds – Kelly Keays
Page 2 of 2
         Case 3:19-cv-00311-SLG Document 74 Filed 05/08/20 Page 2 of 2
